Exhibit 99.1 News Release­­­ Kinross provides outlook for 2008 and 2009 Growth projects expected to increase 2008 production by 20 per cent; costs expected to decrease as new projects come on stream (This news release contains forward-looking information that is subject to the risk factors and assumptions set out on page 2 of this news release and in our Cautionary Note on Forward-Looking Statements located on page 4. All dollar amounts in this news release are expressed in U.S. dollars, unless otherwise noted.) Toronto, Canada, January 18, 2008 Kinross Gold Corporation (TSX-K; NYSE-KGC) today provided its outlook for 2008 and 2009 and a progress report on its three development projects scheduled to start up this year. “This will be an important year of transition at Kinross. In 2008, we expect to bring all three of our new, lower-cost development projects into production on schedule, increasing our gold equivalent production by 20 per cent this year and setting the stage for expected production of 2.5 to 2.6 million ounces in 2009, a 60-per-cent increase over 2007 production,” said President and CEO Tye Burt. 2007 Preliminary Operating Results In 2007, Kinross produced approximately 1.6 million gold equivalent ounces, in line with its previously-stated guidance for the full year. Based on a preliminary review of fourth quarter 2007 results, including the impact of higher royalty costs as a result of a higher gold price, and higher energy costs, Kinross currently expects its full-year average cost of sales for 2007 to be at the high end of, or slightly above, its previously stated cost of sales guidance range of $355 to $365 per gold equivalent ounce.The Company will provide a final statement of its 2007 production and cost of sales as part of its fourth quarter and year-end 2007 financial results, which will be issued on February 21, 2008.The Company will also issue an updated mineral reserve statement at that time. Outlook for 2008 and 2009 In 2008, Kinross expects to produce approximately 1.9 – 2.0 million gold equivalent ounces, an increase of approximately 20 per cent from 2007 production levels, and 2.5 – 2.6 million gold equivalent ounces in 2009.These forecasts reflect thepositive impact of new production from the Company’s three development projects at Paracatu (Brazil), Kupol (Russian Federation), and Buckhorn (USA), all of which are expected to be commissioned during 2008, as well as reduced production resulting from the asset swap with Goldcorp and expected slight reductions in production at Fort Knox and Round Mountain due to lower grades. Cost of sales per gold equivalent ounce is expected to average between $365 and $375 for the full year 2008. By the fourth quarter of 2008, the average cost of sales is expected to decrease to between $325 and $335 per gold equivalent ounce.As illustrated in the table below, costs are expected to decrease progressively over the course of the year as the Paracatu, Kupol, and Buckhorn projects are commissioned and total production increases. Based on the assumptions noted below, Kinross expects the average fourth quarter 2008 cost of sales per ounce to be indicative of the Company’s average 2009 costs. KINROSS GOLD CORPORATION www.kinross.com 40 King Street West, 52nd Floor Toronto, Ontario, Canada M5H 3Y2 TEL: 416-365-5123 FAX:416-363-6622 TOLL FREE:866-561-3636 “We expect our costs to decrease significantly over the course of 2008, especially in the fourth quarter, as the new projects reach full production.In 2009, we expect to reap the full benefit of the transformation in our production and cost profile as our three new projects operate at full capacity for the entire year,” said Mr. Burt. Material assumptions used to forecast cost of sales are: a gold price of $700 per ounce, a silver price of $12.85 per ounce, an oil price of $80 per barrel, and 1.75 Brazilian reais to the U.S. dollar, 1.00 Canadian dollar to the U.S. dollar, 25 Russian rubles to the U.S. dollar and 530 Chilean pesos to the U.S. dollar. Due to a significant silver contribution from Kupol and La Coipa ore, the Company has prepared forecasts for 2008 production and average cost of sales on both a co-product and by-product accounting basis, as summarized in the following table: Accounting Basis 2008 (forecast) Co-product basis Gold equivalent ounces 1.9-2.0 million Average cost of sales per gold equivalent ounce $365-375 By-product basis Gold ounces 1.75-1.85 million Silver ounces 8.5-8.8 million Average cost of sales per gold ounce $335-345 KINROSS GOLD CORPORATION Page 2 Project Updates Paracatu: Construction of the Paracatu expansion project is proceeding on schedule and was approximately 71 per cent complete as of December 31, 2007. Paracatu is targeted to begin commissioning at the beginning of July 2008, and reach full production capacity of 160,000 tonnes per day by the end of commissioning. The project will increase gold production at Paracatu from approximately 175,000 ounces in 2007 to approximately 305,000-335,000 ounces in 2008, at an expected average cost of sales of $390-400per ounce for 2008. The Paracatu cost of sales is expected to decrease to an average of approximately $345-355 per ounce in the fourth quarter of 2008. As previously disclosed, the strengthening of the Brazilian real over the construction period has increased capital costs by $40 million above the original project budget. In addition, labour and material costs have increased, so that the total capital cost of the project is now forecast to be approximately $540 million, or 15 per cent higher than the original $470 million project budget. Kinross has reduced its exposure to the Brazilian real through project completion by entering into currency hedges on approximately 70 per cent of the project’s remaining capital costs at an average currency exchange rate of 2.14 Brazilian reais to the U.S. dollar. Kupol: Construction of the Kupol project is proceeding on schedule and on budget and was 87 per cent complete as of December 31, 2007. As previously disclosed, a long-term lease agreement, valid until 2024, has been executed and registered with the appropriate Russian authorities establishing long-term surface lease rights to the Kupol project lands. Kupol is targeted to begin commissioning at the beginning of May 2008, and the milling rate is expected to reach approximately 3,000 tonnes per day by the completion of commissioning. The Kinross share of Kupol production for 2008 is expected to be approximately 365,000-390,000 gold equivalent ounces, at an expected average cost of sales on a co-product basis of$235-245 per ounce for the year. The Kupol cost of sales is expected to decrease to an average of approximately $210-220 per gold equivalent ounce in the fourth quarter of 2008. Buckhorn: Surface construction on the Buckhorn mine project is proceeding on schedule and on budget and was approximately 78 per cent complete as of December 31, 2007. The project is targeted to commence gold production at the beginning of October 2008. Expected production for 2008 is approximately 25,000-30,000 ounces, at an expected average cost of sales of $290-300 per ounce. The cost of sales is expected to decrease once the project is operating at full capacity by the end of 2008. Summary of New Development Production for 2008 The table below summarizes the expected impact of the three development projects on production and costs in 2008, using the assumptions outlined on page two and based on the current project timetable (note that Paracatu includes both current and expanded production): Scheduled start-up Forecast 2008 production Average 2008 cost of sales (US$/oz) (gold equivalent oz) Existing operations(excluding Paracatu) 1,205,000-1,245,000 395-405 Kupol May-08 365,000-390,000 235-245 Paracatu(existing operations and expansion) Jul-08 305,000-335,000 390-400 Buckhorn Oct-08 25,000-30,000 290-300 Consolidated 1,900,000-2,000,000 365-375 KINROSS GOLD CORPORATION Page 3 2008 Expenditures Capital expenditures for 2008 are forecast to be approximately $600 million, of which approximately $425 million relates to growth initiatives, including $190 million for the Paracatu expansion, $100 million for the Kupol project, and $27 million for the Buckhorn project. Exploration and business development expenses for 2008 are forecast to be approximately $60 million. Further details on the Company’s exploration activity and reserve additions will be provided in the fourth quarter and year-end 2007 release.In 2008, general and administrative expense is forecast to increase to approximately $80 million, primarily due to the impact of a stronger Canadian dollar and higher personnel costs. About Kinross Gold Corporation Kinross is a Canadian-based gold mining company with mines in the United States,
